DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Michael Scher (Reg. No.72,319) on November 5, 2021. 2.	The application has been amended as follows:
 Cancel claims 1-4, 6-9, 12, 18, 25, 27, 28, 32-34, 38, 46, 49, 50, 53, 58, 65, 70, 71, 75, 76, 79, 81-83, 96, 98, 109-112, 122, 123, 128-130, and 141. 
Rejoining claims 131 and 144 with  claims 118, 120, 124, 127, 132, 133, 135-140, 142, 143, and 146-153. 
118.	(Currently Amended) A method [to alter or modulate] for altering one or more chromatin loops [inside the nucleus of a cell] anchored on a loop anchor of one or more specific genomic regions of a chromosome in one or more cells of a cell type from a sample, wherein the sample is from an organ or a tissue or primary cells or cultured cells, said method comprising:
[providing one or more cells comprising a cell type; 
providing one or more CRISPR/Cas systems targeting one or more specific genomic regions comprising one or more chromatin loops in the cell type, wherein the one or more chromatin loops are identified on a contact map for the cell type and are anchored by a loop anchor comprising a pair of CTCF motifs in a convergent orientation, and wherein the one or more CRISPR/Cas systems are CRISPR/Cas RNA-guided DNA endonuclease systems;]
introducing [the] one or more CRISPR/Cas systems into the one or more cells of the cell type from the sample, wherein the one or more CRISPR/Cas systems target a region within or around a pair of convergent CTCF motifs on one or more specific genomic regions of a chromosome in the one or more cells of the cell type, wherein the one or more specific genomic regions of the chromosome in the one or more cells of the cell type comprise one or more chromatin loops, wherein the one or more chromatin loops are identified using a chromosome conformation capture technology and are anchored on a loop anchor comprising the pair of convergent CTCF motifs on the one or more specific genomic regions of the chromosome in the one or more cells of the cell type, and wherein the one or more CRISPR/Cas systems are CRISPR/Cas RNA-guided DNA endonuclease systems, [in order to introduce or remove]
wherein said introducing one or more CRISPR/Cas systems into the one or more cells of the cell type introduces a CTCF motif into the loop anchor of the one or more specific genomic regions of the chromosome in the one or more cells of the cell type or
wherein said introducing one or more CRISPR/Cas systems into the one or more cells of the cell type removes a CTCF motif from the pair of convergent CTCF motifs on the loop anchor of the one or more specific genomic regions of the chromosome in the one or more cells of the cell type,
whereby the one or more chromatin loops anchored on the loop anchor of the one or more specific genomic regions of the chromosome in the one or more cells of the cell type are altered
[wherein the CTCF motif introduced or removed disrupts a chromatin loop anchored by a pair of convergent CTCF motifs by removing one CTCF motif in the pair of convergent CTCF motifs or by introducing a convergent CTCF motif in between the pair of CTCF motifs, such that the chromatin loop is altered and/or a new chromatin loop is established].
 120.	(Currently Amended) The method of claim 118, wherein the pair of convergent CTCF motifs comprises a consensus DNA sequence 5’-CCACNAGGTGGCAG-3’.
121.	(Currently Amended) The method of claim 118, wherein [the CRISPR/Cas systems target an existing chromatin loop anchor in said genomic region and] at least one base [pair] in the pair of convergent CTCF motifs is mutated.
124.	 (Currently Amended) The method of claim 118, wherein the CTCF motif is introduced into the loop anchor of the one or more specific genomic regions of the chromosome in the one or more cells of the cell type in an inverted orientation [to a CTCF motif in an existing chromatin loop anchor in an inverted orientation in said target genomic region, wherein the existing chromatin loop is removed].
127.	 (Currently Amended) The method of claim 124, wherein a new chromatin loop is generated from the CTCF motif [having an] in the inverted orientation on the loop anchor [and an existing CTCF motif in a convergent orientation].
131.	 (Currently Amended) The method of claim 118, [wherein] further comprising introducing two CTCF motifs in a convergent orientation [are introduced to] into the loop anchor of the one or more specific genomic regions of the chromosome in the one or more cells of the cell type using one or more CRISPR/Cas systems targeting a region within or around the pair of convergent CTCF motifs on the one or more specific genomic regions of the chromosome in the one or more cells of the cell type such that[,wherein] a new chromatin loop is established.
132.	(Currently Amended) The method of claim 118, [further comprising generating a contact map for the cell type with the method of claim 1, wherein the chromosome conformation capture technology is a Hi-C technique and generates a Hi-C heatmap, and pairs of loci that show significantly closer proximity with one another than with the loci lying between the pairs of loci in the Hi-C heatmap are peak loci [corresponding to pairs of loci in the genomic regions determined by sequencing to be in proximity and that show significantly closer proximity with one another than with the loci lying between them] and represent loop anchors.
133.	(Currently Amended) The method of claim 132, further comprising comparing the peak loci with gene expression data obtained [for] from the one or more cells of the cell type, wherein the specific genomic regions are actively transcribed regions.
135.	 (Currently Amended) The method of claim 118, wherein the one or more chromatin loops [and/or the new chromatin loop is] are involved in the regulation of the expression of a gene. 
136.	(Currently Amended) The method of claim 135, wherein the one or more chromatin loops [and/or the new chromatin loop links] link a promoter and a regulatory element.
139.	 (Currently Amended) The method of claim 138, wherein the one or more cells of the cell type [is] are associated with the disease or condition.
140.	(Currently Amended) The method of claim 138, wherein the one or more chromatin loops [and/or the new chromatin loop is] are associated with the regulation of a gene associated with the disease or condition.
142.	 (Currently Amended) The method of claim 118, wherein said introducing the one or more CRISPR/Cas systems [to the cell] into the one or more cells of the cell type comprises delivering one or more vectors encoding the one or more CRISPR/Cas systems into the one or more cells of the cell type.
144.	 (Currently Amended) The method of claim 118, wherein said introducing the one or more CRISPR/Cas systems into the one or more cells of the cell type comprises delivering a cell-permeable reagent, [preferably] a pyrrole-imidazole polyamide, into the one or more cells of the cell type. 
148.	(Currently Amended) The method of claim 118, further comprising performing in situ Hi-C technique on said one or more cells of the cell type following said [step of] introducing the CRISPR/Cas systems into the one or more cells of the cell type[,wherein] such that an in situ Hi-C library is generated, optionally [combined with] performing a HYbrid Capture technique after [on] the in situ Hi-C library is generated.
149.	(Currently Amended) The method of claim 148, further comprising generating cell clones by culturing the one or more cells of the cell type after said introducing the one or more CRISPR/Cas systems into the one or more cells of the cell type and selecting cell clones having [desired] the altered [or modulated] chromatin loops.
150.	(Currently Amended) The method of claim 149, wherein the cell clones are screened for a specific phenotype.
151.	(Currently Amended) The method of claim 118, further comprising generating cell clones by culturing the one or more cells of the cell type after said introducing the CRISPR/Cas systems into the one or more cells of the cell type and selecting cell clones having a desired expression of one or more genes.
152.	(Currently Amended) The method of claim 118, wherein the one or more cells of the cell type are animal or plant cells.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 118, 120, 121, 124, 127, 131-133, 135-140, 142-144, and 146-153 are allowable in light of applicant’s amendment filed on September 3, 2021 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s amendment filed on September 3, 2021 and the examiner’s amendment. No prior art teach the introducing step of claim 118. No prior art either alone or in combination with the other arts in the record teaches/teach or reasonably suggests/suggest a method for altering one or more chromatin loops anchored on a loop anchor of one or more specific genomic regions of a chromosome in one or more cells of a cell type from a sample which comprises all limitations recited in claim 118. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 5, 2021